Citation Nr: 0403951	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-15 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran served on active duty from May 1943 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied entitlement to 
special monthly pension based on the need for aid and 
attendance.  Entitlement to special monthly pension by reason 
of being housebound was granted in that rating decision.

The veteran's disabilities are evaluated as follows:  
colostomy with Hartman's pouch, 100 percent disabling; 
diabetes mellitus, atherosclerotic heart disease, deep vein 
thrombosis, high blood pressure, peripherovascular 
insufficiency, senile cataracts, 60 percent disabling; 
diverticulitis, status post, cancer of prostate, and 
degenerative joint disease, each evaluated as 0 percent 
disabling.

In December 2001, the veteran underwent a VA examination for 
aid and attendance or housebound status.  The examiner noted 
a history of treatment for a sigmoidectomy, anastomosis 
pouch, end colostomy, Hartman's pouch, diverticulitis, 
perforated prostatic carcinoma, diabetes mellitus, type II, 
high blood pressure, acute deep venous thrombosis, inferior 
venacava filter implant, degenerative spondyloarthritis, 
lumbar spine, hyperlipidemia, and dysphagia.

In September 2003, the veteran underwent a VA examination for 
housebound status or permanent need for aid and attendance.  
The examiner opined that daily skilled services were not 
required but indicated that the veteran required close 
supervision.

Subsequently in October 2003, Carlos Santos, M.D., certified 
that the veteran required the daily personal health care 
services of a skilled provider without which the veteran 
would require hospital nursing home or other institutional 
care.

VA is required to obtain a medical examination or medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 
2002).  The Board finds that a current and comprehensive aid 
and attendance examination and medical opinion are required.  
Additionally, the veteran stated that he had been 
hospitalized from August through October 2001 at the VA 
Medical Center.  The Board observes that such records have 
not been made available for review and should be requested 
and secured.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC., for the following 
development:

1.  The RO should ask the veteran to 
identify all medical care providers who 
have treated him in the recent past.  The 
RO should specifically request the 
veteran to authorize VA to obtain medical 
treatment records from Dr. Carlos Santos, 
726 J. Andino Ave., Villa Prades, San 
Juan, Puerto Rico 00924.  Whether or not 
the veteran responds, the RO should 
obtain all treatment records concerning 
the veteran from the San Juan VAMC for 
2001 and thereafter, to include records 
of his hospitalization from August to 
October 2001. 

2.  The veteran should be scheduled for a 
VA aid and attendance examination to 
determine the severity of his 
disabilities.  The claims folder must be 
available to the examiner for review 
prior to the examination.  All indicated 
tests should be performed, and all 
clinical findings should be reported in 
detail.  After reviewing the record and 
examining the veteran, the examiner 
should render opinions as to the 
following matters:

?	Can the veteran dress or undress 
himself, and keep himself ordinarily 
clean and presentable?

?	Does the veteran have frequent need 
of adjustment of any special 
prosthetic or orthopedic appliance 
which he is unable to do?

?	Is the veteran unable to feed 
himself through loss of coordination 
of upper extremities or because of 
extreme weakness?

?	Is the veteran unable to attend to 
the wants of nature?

?	Does the veteran have incapacity, 
physical or mental, which requires 
care or assistance on a regular 
basis to protect him from hazards or 
dangers incident to his or daily 
environment?

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2003) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


